Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 1 of 15




            EXHIBIT 6
             Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 2 of 15




Market Segment Trends
Factbook
September 12, 2018
              Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 3 of 15




Contents


1. Consumer
2. Employer
3. Payer
4. Government
5. Provider
6. PBM and Life Sciences




                              Confidential property of Optum. Do not distribute or reproduce without express permission from Optum.   2
     Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 4 of 15




Consumer Trends
Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 5 of 15
     Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 6 of 15




Employer
Trends
Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 7 of 15
Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 8 of 15
Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 9 of 15
     Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 10 of 15




Government
Trends
Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 11 of 15
       Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 12 of 15




Provider
Trends
Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 13 of 15
      Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 14 of 15




PBM and Life Sciences
Trends
Case 1:19-cv-10101-MLW Document 1-6 Filed 01/16/19 Page 15 of 15
